        Case 5:17-cv-02185-BLF Document 234-1 Filed 02/17/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE NEXUS 6P PRODUCTS LIABILITY                    Case No. 5:17-cv-02185-BLF
LITIGATION
                                                     DECLARATION OF ANDREW PERRY
                                                     ON BEHALF OF SETTLEMENT
                                                     ADMINISTRATOR REGARDING
                                                     DISTRIBUTION OF RESIDUAL FUNDS
                                                     UNDER THE SETTLEMENT
                                                     AGREEMENT AND ADDITIONAL
                                                     PAYMENT OF ADMNISTRATION
                                                     EXPENSES
       I, Andrew Perry, declare:
       1.      I am a senior project manager at Kurtzman Carson Consultants (“KCC”), a
nationally-recognized notice and claims administration firm located at 462 South 4th Street,
Louisville, KY 40202. KCC was retained as the Settlement Administrator in this case, and as the
senior project manager, I oversee all aspects of the administrative services provided. I submit
this declaration regarding the notice and administration services provided in In re Nexus 6P
Products Liability Litigation. I have personal knowledge of the content herein, and if called as a
witness, could competently testify thereto.
       2.      This declaration supplements my previous declarations regarding distribution of
the Settlement Fund (ECF 231, Ex. A) and the initial post-distribution accounting (ECF 233, Ex.
A).
       3.      KCC has completed a review of all settlement payments to claimants made
pursuant to the Court’s Order of February 10, 2020 (“First Distribution”) (ECF 232), including
payment of cured and valid late claims, and reimbursement to claimants of their insurance
deductible payments pursuant to the Plan of Allocation incorporated into the Settlement
Agreement. See ECF 194-2 at pp. 52 of 52, Plan of Allocation § III.C.2.
       4.      Approximately $539,477.70 remains in the Settlement Fund (“Residual Funds”).
This amount is inclusive of: 8,985 uncashed checks (value $440,664.48), all of which are stale
and for which payment has been stopped effective November 20, 2020; 1,357 failed/returned
electronic payments (value $33,220.10); and 533 held payments (value $52,769.84) for which
        Case 5:17-cv-02185-BLF Document 234-1 Filed 02/17/21 Page 2 of 3




claimants never provided updated payment information. After excluding $122,425.91 in costs for
administering the residual distribution (see ¶ 9 below), $417,051.16 remains to be distributed to
the Settlement Class.
       5.      The Settlement Agreement prescribes the next step: The residual amount is to be
distributed pro rata to claimants who did not submit documentation (Groups 1A, 1B, and 1C), up
to the respective compensation caps for each group. See ECF 194-2 at pp. 50 & 52 of 52, Plan of
Allocation § III.B.1 (setting forth caps for claimant Groups 1A, 1B, and 1C); § III.C.3 (requiring
residual distributions to those claimant groups, up to those caps). The payment caps for Groups
1A, 1B, and 1C have not been (and will not be) reached: Group 1A members have received an
average pro rata payment of $0.83 (less than the $10 cap); Group 1B members have received an
average pro rata payment of $5.80 (less than the $45 cap); and Group 1C members have
received an average pro rata payment of $9.11 (less than the $75 cap).
       6.      While requiring these “top off” payments to these claimants, the Settlement also
prohibits residual payments by physical check of less than $2. See ECF 194-2 at p. 21 of 52,
Settlement Agreement § 2.10.1.
       7.      KCC has calculated the estimated distribution of the Residual Funds to Settlement
Class Members required by the Settlement Agreement, as reflected in the chart attached as
Exhibit A. KCC has determined that payments from the Residual Funds are to be made as
follows:
               a.       Group 1A claimants will not receive a second payment, as it would be less
than $2;
               b.       Each Group 1B claimant will receive approximately $6.12; and
               c.       Each Group 1C claimant will receive approximately $9.62.
       8.      KCC will complete the distribution of Residual Funds to Settlement Class
Members within 21 days after the Court enters such an order.
       9.      The plan of distribution set forth in Exhibit A also includes costs for
administering this residual distribution. KCC accounted for its administrative costs for its work
to date on this matter in a detailed invoice already provided to Class Counsel and attached hereto


                                             2
        Case 5:17-cv-02185-BLF Document 234-1 Filed 02/17/21 Page 3 of 3




as Exhibit B. The total additional amount requested by KCC for that work and its continuing
services is $122,425.91.
       10.    The payments described above are expected to exhaust the Settlement Fund.
       I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct to the best of my knowledge.
       Executed February 17th, 2021, at Louisville, Kentucky.


                                                _________________________
                                                       Andrew Perry




                                            3
